        Case 4:19-cr-00009-GKF Document 146 Filed in USDC ND/OK on 11/12/19 Page 1 of 1


                                                      UNITED STATES DISTRICT COURT
                                                  NORTHERN DISTRICT OF OKLAHOMA

          United States of America,
                                                           Plaintiff,          Case Number: 19-cr-09-GKF

          vs.                                                                  Date: 11-12-2019
                                                                               Court Time: 9:30 a.m.
          Hongjin Tan,                                                         Actual Court Time: 9:37 - 10:29 a.m.
                                                      Defendant(s).

                                                   MINUTE SHEET - CHANGE of PLEA

 Gregory K. Frizzell, U.S. District Judge                               K. Perkins, Deputy Clerk          Brian Neil, Reporter

Counsel for Plaintiff: Joel-lyn A. McCormick, Trent Shores, Matthew McKenzie
Counsel for Defendant: Ryan Ray, Ret.
USPO: Sean Dooley
Age of Defendant: 36
Defendant appears in person: [x] with Counsel; [] Counsel waived; [] w/o Counsel; Defendant: [x] Sworn;
Defendant’s name as reflected in the Indictment verified in open court as the true and correct legal name
[x] Defendant acknowledges receipt of Indictment
Defendant waives: [] Indictment; [x] Jury Trial; [] Speedy Trial; [] 30 Days Preparation; [] Separate Representation;
                      [x] Waivers approved by Court;
Defendant advised of charge; Indictment: [] Read [x] Reading waived in Petition
[x] Defendant relates facts of charge
[x] Defendant withdraws not guilty pleas as to Counts 1 - 3        of the Indictment and Defendant enters guilty pleas as to those counts
[x] Petition to enter plea of Guilty sworn and executed
[] Findings re: Plea Agreement made;         [x] Findings re: Plea Agreement reserved
[x] Defendant adjudged guilty as charged as to Counts 1 - 3             of the Indictment
[x] Petition [x] and Plea Agreement approved and filed in open Court [x] PSI ordered
[x] SENTENCING SET February 12, 2020 at 9:30 a.m.
[x] Defendant remanded to custody of U.S. Marshal
Additional Minutes:           Parties agree the pending motions at Doc. 93 and 96 are now moot.




Minute Sheet Change of Plea                                                                                                      CR-01c (9/12)
